DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 7, 8, 10, 11, 12, 14, 17-20 are rejected under 35 U.S.C. 101 because the recite an abstract idea (“obtaining indication information”, “acquiring first data corresponding to the data type”) without meaningfully incorporating the abstract idea into a practical application or reciting an inventive concept.  The “vehicle” and “server” are not recited at a sufficiently detailed level such that they are not mere “apply it” limitations; the “processor”, “memory”, and “communication interface” also do not constitute a practical application because they are generic computer recitations.  No inventive concept has been identified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over UNO (US 2017/0330391).

As to claim 1, Uno discloses a data acquisition method applied to a vehicle, the method comprising: obtaining indication information sent by a server, the indication information comprising a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]; “center” = “server”); and according to the indication information, when a state 

2. The method according to claim 1, wherein the indication information is stored in a task table, and the task table has corresponding identification information ([0042-0043]; “collectable data table” = “task table”); and the obtaining indication information sent by a server comprises: sending check information to the server according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle ([0010], [0012], [0014], [0048], [0050]); when the identification information of the first task table is inconsistent with the identification information of the second task table, receiving the first task table sent by the server and deleting the second task table ([0049], [0051]); or, when the identification information of the first task table is consistent with the identification information of the second task table, obtaining the second task table ([0049], [0051]).
Although Uno does not explicitly disclose “deleting the second task table”, one of ordinary skill in the art would be familiar with the concept of “to delete” and thus would have found it obvious to delete the second task table if it is a suitable design choice or to save storage space since “to delete” is a well-known, predictable concept that does not require any innovation or nonobvious execution.  Shimizu et al. (US 2020/0327746) is provided below in “References Cited but not Relied Upon” as an exemplary teaching of data deletion.

8. A data acquisition method applied to a server, the method comprising: sending indication information to a vehicle, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035-0042-0043]; “center” = “server”); and receiving first data acquired by the vehicle according to the indication information, wherein the first data is data corresponding to the data type [0020-0023].

9. The method according to claim 8, wherein the indication information is stored in a task table, and the task table has corresponding identification information [0042-0043]; and the sending indication information to a vehicle comprises: receiving check information sent by the vehicle according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle ([0010], [0012], [0014], [0048], [0050]); and when the identification information of the first task table is inconsistent with the identification information of the second task table, sending the first task table to the vehicle ([0049], [0051], [0056]; Although Uno teaches not sending the “first task table” when the identification information is inconsistent, one of ordinary skill in the art would have found it obvious to send the first task table when the indication information is inconsistent since that is the only alternative in the event of inconsistent task tables.  Doing so would not have produced any unexpected results nor require undue experimentation).

11. The method according to claim 8, further comprising: according to label information of each of the first data, classifying and storing the first data [0038].

12. A data acquisition apparatus applied to a vehicle (Fig. 1), the apparatus comprising: at least one processor (“Vehicle-side script analyzing section”); a communication interface connected to the at least one processor (“Vehicle Network Communication Section”); and a memory communicatively connected to the at least one processor (“Script Storage Section”); wherein, the memory stores instructions executable by the at least one processor which, when executed by the at least one processor, enable the at least one processor to execute the method according to claim 1.

13. The apparatus according to claim 12, wherein the indication information is stored in a task table, and the task table has corresponding identification information [0042-0043]; and the at 
Although Uno does not explicitly disclose “deleting the second task table”, one of ordinary skill in the art would be familiar with the concept of “to delete” and thus would have found it obvious to delete the second task table if it is a suitable design choice or to save storage space since “to delete” is a well-known, predictable concept that does not require any innovation or nonobvious execution.  Shimizu et al. (US 2020/0327746) is provided below in “References Cited but not Relied Upon” as an exemplary teaching of data deletion.

17. A data acquisition apparatus applied to a server (Fig. 1), the apparatus comprising: at least one processor (“Center-side script analyzing section”); a communication interface connected to the at least one processor (“Center Communication Device”); and a memory communicatively connected to the at least one processor (“Script Registering Section”); wherein, the memory stores instructions executable by the at least one processor which, when executed by the at least one processor, enable the at least one processor to execute the method according to claim 6.

18. A data acquisition system (Fig. 1), comprising: a vehicle (300) and a server (100), wherein the vehicle is configured to: obtain indication information sent by the server, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to 

19. A non-transitory computer readable storage medium (Fig. 1; “Script Storage Section”), storing a computer instruction for enabling a computer to: obtain indication information sent by a server, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]); and according to the indication information, when a state of the vehicle meets any one of the at least one acquisition condition ([0036-0041]), acquire first data corresponding to the data type ([0020-0023]).

20. A non-transitory computer readable storage medium (Fig. 1; “Script Registering Section”), storing a computer instruction for enabling a computer to: send indication information to a vehicle, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]); and receive first data acquired by the vehicle according to the indication information, wherein the first data is data corresponding to the data type ([0020-0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uno, in view of SALLES (US 2020/0137142).

As to claim 3, Uno discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the indication information further comprises a weight corresponding to each of the at least one acquisition condition.
Salles discloses a data acquisition method applied to a vehicle wherein the indication comprises a weight corresponding to each of at least one acquisition condition ([0032, 0035-0036], [0047]; “weight” = “critical/non-critical”, “hierarchy”).  Salles teaches that the weight enables efficient allocation of network resources ([0032, 0037-0038], [0048]).  It would have been obvious to one of ordinary skill in the art to provide Uno with Salles in order to enable efficient allocation of network resources, as taught by Salles.

As to claims 4 and 5, Uno discloses the method according to claim 3, further comprising: packaging at least one first data meeting the acquisition condition respectively to obtain at least one data packet, wherein each of the at least one data packet corresponds to its own acquisition condition (Uno, [0067-0071]).  While Salles further discloses when network strength of the vehicle is greater than or equal to a first threshold, sending each of the at least one data packet to the server (Salles, [0051]); and when the network strength of the vehicle is less than the first threshold, determining a target data packet according to the weight of the acquisition condition corresponding to each of the at least one data packet and sending the target data packet to the server (Salles, [0032], [0048]);
saving remaining data packets except the target data packet of the data packet in the vehicle, and sending the remaining data packets to the server when the network strength is greater than or equal to the first threshold (Salles, [0032], [0048], [0051]); wherein the saving remaining data packets except the target data packet of the data packet in the vehicle comprises: when storage space of the vehicle is sufficient to store the remaining data packets, saving the remaining data packets in the vehicle (Salles, [0039-0040]); and when the storage space of the 
The combination of Uno and Salles would be an obvious pairing of data acquisition and data transmission as applied to a vehicle because Uno is silent with respect to data utilization after said data has been collected.  One of ordinary skill in the art would have found it obvious to provide Uno with a secondary data utilization teaching in order to fully benefit from the data collected.  Such provision would not have produced unexpected results or required undue experimentation since it combines two independent, well-known system functions.

As to claim 10, Uno discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the indication information further comprises a weight corresponding to each of the at least one acquisition condition.
Salles discloses a data acquisition method applied to a vehicle wherein the indication comprises a weight corresponding to each of at least one acquisition condition ([0032, 0035-0036], [0047]; “weight” = “critical/non-critical”, “hierarchy”).  Salles teaches that the weight enables efficient allocation of network resources ([0032, 0037-0038], [0048]).  It would have been obvious to one of ordinary skill in the art to provide Uno with Salles in order to enable efficient allocation of network resources, as taught by Salles.

As to claim 14, Uno discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the indication information further comprises a weight corresponding to each of the at least one acquisition condition.
Salles discloses a data acquisition method applied to a vehicle wherein the indication comprises a weight corresponding to each of at least one acquisition condition ([0032, 0035-0036], [0047]; “weight” = “critical/non-critical”, “hierarchy”).  Salles teaches that the weight 

As to claims 15 and 16, Uno discloses the method according to claim 14, further comprising: packaging at least one first data meeting the acquisition condition respectively to obtain at least one data packet, wherein each of the at least one data packet corresponds to its own acquisition condition (Uno, [0067-0071]).  While Salles further discloses when network strength of the vehicle is greater than or equal to a first threshold, sending each of the at least one data packet to the server (Salles, [0051]); and when the network strength of the vehicle is less than the first threshold, determining a target data packet according to the weight of the acquisition condition corresponding to each of the at least one data packet and sending the target data packet to the server (Salles, [0032], [0048]);
saving remaining data packets except the target data packet of the data packet in the vehicle, and sending the remaining data packets to the server when the network strength is greater than or equal to the first threshold (Salles, [0032], [0048], [0051]); wherein the saving remaining data packets except the target data packet of the data packet in the vehicle comprises: when storage space of the vehicle is sufficient to store the remaining data packets, saving the remaining data packets in the vehicle (Salles, [0039-0040]); and when the storage space of the vehicle is not enough to store the remaining data packets, obtaining a second data packet whose weight is smaller than those of the remaining data packets and/or whose generation time is earlier than those of the remaining data packets from data packets currently stored in the vehicle, storing the remaining data packets in the vehicle and covering the second data packet (Salles, [0029], [0048-0049]).
The combination of Uno and Salles would be an obvious pairing of data acquisition and data transmission as applied to a vehicle because Uno is silent with respect to data utilization after said data has been collected.  One of ordinary skill in the art would have found it obvious to provide Uno with a secondary data utilization teaching in order to fully benefit from the data .

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno, in view of Narazaki et al. (US 2003/0211866).

As to claims 6 and 7, Uno discloses the claimed inventions, as shown above.  However, it is silent with respect to when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server until the first task table of the server is successfully obtained, or until the repeated execution times reach a preset number; and when the repeated execution times reach the preset number, carrying out data acquisition according to the second task table.
Narazaki discloses a data acquisition method applied to a vehicle that when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server until the first task table of the server is successfully obtained, or until the repeated execution times reach a preset number [0047; “if it is determined that the ACK message is not received…the processing from S103 to S105 is repeated until the ACK message is received”]; and when the repeated execution times reach the preset number, carrying out data acquisition according to the second task table [0047; “when the number of transmitting the initialization completion message exceeds the upper limit…error processing is executed”].  Narazaki teaches that this enables data communication without manual intervention [0018].  One of ordinary skill in the art would have found it obvious to provide Uno with Narazaki in order to improve Uno with data communication without manual intervention, as taught by Narazaki.  Further, one of ordinary skill would have found it trivial to modify the error processing to any known process, such as carrying out data acquisition according to the second task table.



Conclusion
Shimizu et al. (US 2020/0327746) discloses data deletion teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Kiswanto/Primary Examiner, Art Unit 3664